 

Fife No.

{STATE OF NORTH CAROLINA 1eCvs 9376

2

 

 

ROWAN County In The General Court of Justice
(J District BJ] Superior Court Division
Name of Plaintiff
ENNIS F, JOHNSON
oN CIVIL SUMMONS

 

(] Alias and Pluries Summons

 

City, Stale, zip

 

VERSUS | G.S. 1A-1, Rules 3, 4
Name of Defendani(s) Date Original Summons issued

SUN PET, LTD., and CENTRAL GARDEN & PET COMPANY

 

 

Date(s) Subsequent Summonfes) issued

 

To Each of The Defendant(s) Named Below:

 

Name And Address of Defendant 1 Name And Address of Defendant 2
- SUN PET, LTD. CENTRAL GARDEN & PET COMPANY
cfo Corporation Service Company, Registered Agent icfo Corporation Service Company, Registered Agent
2626 Glenwood Avenue, Suite 550 251 Little Falls Drive
Raleigh, NC 27608 Wilmington, DE 19808

 

 

A Civil Action Has Been Commenced Against You!
You are notified to appear and answer the complaint of the plaintiff as follows:

1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days
after you have been served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the
plaintiffs last known address, and

2. File the original of the written answer with the Clerk of Superior Court of the county named above.

if you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.

 

 

 

 

 

 

 

Name And Address of Plaintiff's Atlomey (iF None, Address of Plaintiff —|Date issue jime.,
Clark D. Tew 12:-tf- 1% 117 aM fp
113 N. Center St., Ste 200 _ {Signature
Post Office Box 1776
[Statesvile, NC 28687 Deputy CSC [J assistentcsc [1] Clerk of Superior Court
Date of Endorsement Time
[] ENDORSEMENT (Jam CIPM

 

 

This Summons was originally issued onthe date «S97 ature

indicated above and returned not served. At the
request of the plaintiff, the time within which this
Summons must be served is extended sixty (60)
days.

 

0 Deputy CSC | Assisiant CSC oO Clark of Superior Court

 

NOTE TO PARTIES: Meny Counties have MANDA TORY ARBITRA TION programs in which most cases where the amount in controversy is
$15,000 or fess are heard by an erbitrator before a inal. The parties will be notified if this case is assigned for

mandatory arbitration, and, if so, what procedure is to be followed.

AOC-CV-100, Rev. 10/01
© 2001 Administrative Office of the Courts (Over) . E XH | B IT

A

 

  

Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 1 of 18

 

 
2

Sy Gl ee ea eed RETURN OF SERVICE Fra aaa

| certify that this Summons and a copy of the complaint were received and served as follows:
DEFENDANT 1

 

 

 

Date S fe
aie Serve Time Served Oam Clem Name of Defendant

 

 

 

CJ] By delivering to the defendant named above a copy of the summons and complaint.

['} By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
above with a person of suitable age and discretion then residing therein.

[] As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the
person named below. .

Name And Address of Person With Whom Copies Left (if corporation, give title of person copies left with)

 

[-] Other manner of service (specify)

 

L] Defendant WAS NOT served for the following reason:

 

DEFENDANT 2
Name of Defendant

 

Date Served Time Served
ume vere’ 1am CIPM

 

 

 

 

C1 By delivering to the defendant named above a copy of the summons and complaint.

[] By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
above with a person of suitable age and discretion then residing therein.

[) As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to
person named below.

Name And Address of Person With Whom Copies Left (if corporation, give title of person copies left with)

 

C] Other manner of service (spearyy "+

 

(-] Defendant WAS NOT served for the following reason,

 

 

 

Service Fee Paid Signature of Deputy Sheriff Making Retum
$

Date Received Name of Sheriff {Type or Print)

Date of Return County of Sheriff

 

 

AOC-CV-100, Side Two, Rev. 10/01
© 2001 Administrative of the Gourts

 

 

Case 1:19-cv-0N0086-WO-LPA Document 1-1 Filed 01/16/19 Pane 2? of 18
 

NORTH CAROLINA me IN THE GENERAL COURT OF JUSTICE
f- | |. SUBERIOR COURT DIVISION
COUNTY OF ROWAN 18-CVS- AY TO

(2G DEC lu POET

ROWAN CO., C.S.C
DENNIS F. JOHNSON, : BLL Pe

anal

Plaintiff

COMPLAINT

vs.
(Jury Trial Demanded}

SUN PET, LTD., and CENTRAL GARDEN &
PET COMPANY,

Defendants.

 

 

COMES NOW the Plaintiff, Dennis F. Johnson, by and through the undersigned counsel,
who does allege and say of the Defendants, Sun Pet, Ltd. And Central Carden & Pet Company, as
follows:

PARTIES
i. Plaintiff Dennis F. Johnson (hereinafter, “Johnson”) is an individual and resident of

Kannapolis, Rowan County, North Carolina, and was employed by Defendant within the State of

North Carolina.

2. Defendant Sun Pet, Ltd. (hereinafter, “Sun Pet”) is an entity formed and existing
under the laws of the State of Delaware, with a principal location in Adanta, Georgia. In North
Carolina, Sun Pet operates one or more offices and/or distribution centers, including one in the

Charlotte Metropolitan area, at which Johnson was primarily employed.

3. Defendant Central Garden & Pet Company (hereinafter, “Central”) is a corporation
company formed and operating under the laws of the State of Delaware. Sun Pet is, upon

information and belief, a wholly-owned subsidiary of Central, and/or Central is the successor entity to

Case 1:19-cv-0N0086-WO-LPA Document 1-1 Filed 01/16/19 Pane 32 of 18

 
 

Sun Pet after an acquisition during or about 2017. Central has a principal office in Walnut Creek,
Contra Costa County, California. Plaintiff believes Central to be the successor entity to Sun Pet
because, during the pendency of Johnson’s EEOC and NCDOL administrative charges, Central’s
General Counsel, George Yuhas, provided the active defense for Sun Pet, and was the exclusive
representative of the Defendants communicating with Johnson through the undersigned. At all times
during and after any transition during which Central became Sun Pet’s successor, Central was fully
aware of the circumstances of Johnson's complaints and situation described herein.

4. Sun Pet and Central collectively transact business in the State of North Carolina as
“Sun Pet” (or some variations of that name), and Defendants operate a trucking and transportation
enterprise secondary to their primary lines of business that operates throughout the State of North

Carolina, and utilizing the state’s road networks for the purposes of moving their products.

 

[JURISDICTION AND VENUE
5. The North Carolina General Court of Justice has personal jurisdiction over all named
Defendants.
6. The North Carolina General Courts of Justice have subject matter jurisdiction over

this action. In addition to its state law claims, this Court has jurisdiction over claims under Federal
anti-discrimination and civil rights statutes, including the Americans with Disabilities Act of 1990,
which is a secondary claim subordinate to Plaintiff's state-law claims for retaliation. See Yellow Freight’
System, Inc. v. Donnelly, 494 U.S. 820 (1990).

7. Upon information and belief, the Superior Court Division of the North Carolina
General Court of Justice in operation in Rowan County, North Carolina is the sole appropriate and

proper forum for this action, as said county is the county in which Plaintiff resides and in which he

was employed by Defendants.

Case 1:19-cv-0N0086-WO-LPA Document 1-1 Filed 01/16/19 Page 4 of 18

 
 

Background of the Suit

8. Johnson was employed by one and/or both Defendants and/or their predecessors in
interest since May 2017, The Defendants exercised control over Johnson’s schedule, and set the
terms and conditions of his pay and the requirements for his job performance.

9. Johnson served as a Driver, and was based out of Kannapolis, Rowan County, North
Carolina. From that location, he drove trucks of varying sizes for varying distances for the Defendants,

carrying the Defendants’ products ~ including live animals and various pet supplies - to destinations
within and without North Carolina as directed by his supervisors.

10. At all times related to this claim, Johnson was suffering from Stage 4 decompensated
cirrhosis and Stage 3 hepatic encephalopathy, which caused limitations in one or more major life
activities, such as thinking and comprehension, and the normal functioning of his liver (Mr. Johnson’s
“Disability”). At all times, the Defendants were aware of this Disability condition.

11. Johnson was under doctor’s orders to work under certain conditions due to his
Disability, including that he was not to operate vehicles at night. Additionally, given his condition, the
Defendants’ own trainer had advised that Johnson not operate the Defendants’ larger-sized trucks,
which Johnson agreed was a reasonable precaution and accommodation.

12. _—- Additionally, Johnson had suffered from a prior vehicle accident, and was still not
released by his doctor to full duty. The Defendants were fully aware of these restrictions.

13. Johnson was at all times related hereto performing his job to the reasonable
expectations of his employer.

14. On August 26, 2017, the Defendants, by and through Johnson’s manager, Mike Loftis,
demanded that Johnson operate a large truck driving from Kannapolis to Virginia. Johnson lodged a

complaint with the Defendants that he believed the operation of this vehicle would violate both of the

Case 1:19-cv-0N0086-WO-LPA Document 1-1 Filed 01/16/19 Panqe 5 of 18

 
 

accommodations he had asked for, including requiring him to operate a large vehicle and to do so at

night, but his Employer left him no choice but to comply or lose his position.

15. Immediately after leaving the Defendants’ location in Kannapolis, North Carolina,
Johnson’s supervisor told another employee that Johnson “wouldn’t make it to Virginia”, and claimed
that Johnson would probably wreck his truck. before he got there.

16. On August 27, 2017, while operating the Defendants’ truck in Vance County, North
Carolina, Johnson was involved in a traffic accident, causing him physical injury.

17. Johnson immediately contacted the Defendants, pursuant to their policy, and notified
them that he had suffered an injury while operating their truck in the course of his employment.
Johnson subsequently made a workers’ compensation claim with his employer.

18. Immediately after informing the Defendant of his injuries in the course of his
employment, the Defendants, by and through Johnson’s supervisor, informed Johnson that he was
being terminated, effective immediately. To add insult to injury, Johnson was left stranded in Vance
County, North Carolina, more than 100 miles from his home in Kannapolis, and was forced to obtain
medical care with no assistance from his employer.

19, Johnson’s termination was solely because of his reporting of an injury suffered on the
job and implicitly or explicitly threatened workers’ compensation claim, as well as his concerns
expressed because of his disability condition and the employer’s refusal to accommodate his
disability.

20, Upon information and belief, Defendants’ termination of Johnson did not conform
with their usual disciplinary practices. Subsequently, the Defendants’ Human Resources Manager
fabricated a basis for Johnson’s termination by filing a falsified and perjured form with the Georgia

Department of Labor stating that Johnson had “quit due to personal reasons.”

Case 1:19-cv-0N0086-WO-LPA Document 1-1 Filed 01/16/19 Pane 6 of 18

 
21, Upon information and belief, Defendants terminated Johnson solely as punishment
for Johnson’s imminent workers’ compensation claim, and because of their concerns about Johnson’s
disability and his requests for accommodations therefor.

22, Johnson filed a complaint form against Defendants with the North Carolina
Department of Labor, Employment Discrimination Bureau, which form was received by that
organization within 180 days of his termination, and assigned a file number of #46004. A true and
accurate copy of that REDA complaint is attached hereto as “Exhibit A.”

23. On September 17, 2018, the North Carolina Department of Labor, Employment
Discrimination Bureau, issued a right-to-sue letter to Johnson for the matter complained of in the
complaint form. A true and accurate copy of that right-to-sue letter is attached hereto as “Exhibit B.”

24. On February 20, 2018, Johnson filed a Charge of Discrimination with the United
States Equal Employment Opportunity Commission complaining of discrimination based upon his
disability (including, but not limited to, denial of a reasonable accommodation), and retaliation
because of requesting a reasonable accommodation. A true and accurate copy of that EEOC charge is
attached hereto as “Exhibit C.”

25, On October 23, 2018, Acting Director Thomas M. Colclough of the United States
Equal Employment Opportunity Commission issued to Johnson a Notice of Right to Sue at Johnosn’s

request, a true and accurate copy of which is ‘attached hereto as “Exhibit D.”

FIRST CAUSE OF ACTION
NC REDA VIOLATION

26. The Plaintiff hereby incorporates by reference paragraphs 1 through 25 as if stated

fully herein.
27, Johnson was injured on the job, and reported that to his employer promptly as
required by North Carolina’s workers’ compensation laws. Additionally, Johnson made known his

intent, explicitly and implicitly, to exercise his rights under North Carolina General Statute § 95-

é

Case 1:19-cv-0N0086-WO-LPA Document 1-1 Filed 01/16/19 Pane 7 of 18

 
241 (a), snter alia, by filing complaints and claims for workers’ compensation coverage for one or more
injuries she sustained on the job, and by engaging in the litigation of those claims.

28. Johnson suffered an adverse employment action, in that he was immediately
terminated by Defendants after reporting his injury and making his intended course of action known.

29, Defendants’ termination of Johnson was done because Johnson actually exercised his
rights under North Carolina General Statute § 95-241 (a). inter ala, or at the very least had expressed
an intent to do so, and the Defendants’ actions served the purpose of penalizing him for that.

30. Johnson has been damaged by Defendants’ actions in an amount exceeding
$25,000.00, to be proven at trial with more specificity.

31. Defendants’ actions were in willful violation of the North Carolina Retaliatory

Employment Discrimination Act.

SECOND CAUSE OF ACTION
WRONGFUL DISCHARGE

32, The Plaintiff hereby incorporates by reference paragraphs 1 through 31 as if stated

fully herein.

33. One or both Defendants employed Johnson until his termination on August 27, 2018.

84. Johnson was terminated due to his having engaged in a legally-protected activity as

described herein.

35. Defendants’ termination of Johnson was and is in violation of public policy as
expressed by North Carolina General Statute § 95-24 1{a). '

36. Johnson has been damaged by Defendants’ actions in an amount exceeding
$25,000.00, to be proven with more specificity at trial. The Defendant’s actions as alleged in this
Amended Complaint were willful and wanton, were in reckless disregard of the Plaintiffs rights, and

the Plaintiff is entitled to recover punitive damages against the Defendant pursuant to N.C. Gen. Stat.

§1D-15,

Case 1:19-cv-0N0086-WO-LPA Document 1-1 Filed 01/16/19 Pane 8 of 18

 
 

THIRD CAUSE OF ACTION
ADA DISCRIMINATION, FAILURE TO ACCOMMODATE, RETALIATION

37. The allegations contained in Paragraphs 1 through 36 are are incorporated in this

Cause of Action.

38. The Plaintiff is a qualified individual with a disability under the meaning of the

Americans with Disabilities Act of 1990, 42 USC 12101, et seq. (the “ADA”).

39. The Defendants have discriminated against the Plaintiff on the basis of his disability,
and the Defendants’ actions against the Plaintiff as alleged in this Complaint were discriminatory and

in violation of the ADA. The discriminatory actions of the Defendants, include, but are not limited to

the following:

a. Treating the Plaintiff less favorably as a result of his medical conditions;

b. Refusing and failing to provide a reasonable accommodation to the Plaintiff;

c. Knowingly placing the Plaintiff in harm's way because of their refusal to
reasonably accommodate the Plaintiff; and

d. Terminating the Plaintiff from employment.

40. The Defendants further retaliated against the Plaintiff for requesting a reasonable

accommodation.

41. Asa direct and proximate result of the Defendants’ violation of its duties under the

ADA, the Plaintiff has suffered and continues to suffer harm for which he is entitled to an award of

damages in excess of $25,000.

42. The Defendant's unlawful conduct constitutes a knowing, malicious, willful and

wanton violation of the ADA, entitling the Plaintiff to an award of punitive damages.

FOURTH CAUSE OF ACTION

Case 1:19-cv-0N0086-WO-LPA Document 1-1 Filed 01/16/19 Paqe 9 of 18

 
 

° WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
43. The allegations contained in Paragraphs 1 through 42 are incorporated in this Cause

of Action.

44. At all times relevant to this Complaint, the Plaintiff was an employee of the

Defendants.

45, At all times relevant to this Complaint, the Plaintiff had a qualified medical disability,

of which the Defendants had actual notice.

46. It is the public policy of North Carolina, as codified in N.C. Gen. Stat. §143-422.1 et.
seq. that all employees have a right to seek, obtain, and hold employment free from discnmination on

the basis of handicap or disability.

47. During her employment with Defendants, the Plaintiff engaged in a legally protected

activity and requested a reasonable accommodation from the Defendants.

48, The Plaintiff was demoted, given a pay cut, and terminated from employment for

discriminatory reasons that violate North Carolina’s public policy.
49, As a result, the Plaintiff has been damaged in an amount in excess of $25,000.

50. The Defendant's actions as alleged in this Amended Complaint were willful and
wanton, were in reckless disregard of the Plaintiff's rights, and the Plaintiff is entitled to recover

punitive damages against the Defendant pursuant to N.C. Gen. Stat. §1D-15.

PRAYER FOR RELIEF

NOW WHEREFORE the Plaintiff does pray the Court as follows:

Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 10 of 18

 
1. That the Plaintuff have and recover a judgment against Defendants an amount to
' exceed $25,000.00, to be proven more specifically at the time of trial, which judgment shall include
lost wages, lost benefits, and economic and compensatory damages as allowed by law.

2. That the Plaintiff have and receive declaratory judgment in his favor pursuant to N.C.
Gen Stat. § 1-253, et seq., holding that the actions of the Defendants were in violation of public policy
and/or the Retaliatory Employment Discrimination Act.

3. That an award of damages against Defendants be trebled pursuant to the provisions of
N.C, Gen. Stat. § 95-243(c), inter ala. In the alternative, the Plaintiff seeks punitive damages for the
Defendants willful and wanton disregard of the Plaintiff's rights pursuant to N.C. Gen. Stat. §1D-15.

4, That Defendants-:be ordered to pay the expenses incurred by Plaintiff in prosecuting

this action, including reasonable attorneys’ fees under the ADA or NCREDA,;

5. That all issues so triable be tried by jury;
6. That the costs of this action be taxed against the Defendants;
7. For such further and other relief as the Court deems just, fitting, and proper.
This the day of December, 2018.
Pope McMillan, P.A.

Attorneys for the Plaintiff

  

 

Clark D. Tew a

N.C. State Bar No. 41632
' _ P.O. Drawer 1776
Statesville, NC 28687
(704) 873-2131
ctew@popemcmillan.com

Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 11 of 18

 
 

NORTH CAROLINA
VERIFICATION

ROWAN COUNTY -
DENNIS F. JOHNSON, first being duly sworn, deposes and says:

That he is the Plaintif in the foregoing action; that he has read the COMPLAINT and knows the

contents thereol; that the same is true of his own knowledge, except. as to those matters and things stated

 

STATE OF NORTH CAROLINA
COUNTY OF ROWAN

I, Heather N Wathins , a Notary Public in and [or the
State of North Carolina, do hereby certify that DENNIS F. JOHNSON personally appeared before

me this day and acknowledged the due execution of the foregoing Verilication for the inteuts and

purposes therein expressed.

Witness my hand and notarial seal this IS day of December, 2018

 

atther 7 Wetthon’>

Notary Public

My Commission Expires: Sulu \o , 202 |

Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 1? of 18

 
 

eS 8] = FILE #
NCDOL

 
 

 

FOR NCDOL USE ONLY

 

 

 

 

— EMPLOYMENT DISCRIMINATION COMPLAINT FORM

 
 

” PLAINTIFF'S -
EXHIBIT

  

 

INSTRUCTIONS: USE BLACK INK OR TYPE. SIGN AND DATE THE FORM. RETURN THE COMPLETED FORM BY MAIL TO:.
NC DEPARTMENT OF LABOR, EDB, 1101 MAIL SERVICE CENTER, RALEIGH, NORTH CAROLINA 27699-1101.
IF SENT BY FACSIMILE [FAX] TO (919) 807-2824, THE ORIGINAL SIGNED FORM MUST BE RECEIVED WITHIN TEN (19) DAYS,

NEED HELP OR HAVE QUESTIONS ? - CALL (919) 807-2823 OR (800) 625-2267 . ASK FOR THE INFORMATION OFFICER.

 

 

 

PERSON MAKING THIS COMPLAINT: (COMPLAINANT)

 

AF ‘YOUR ADDRESS OR TELEPHONE NUMBER CHANGES, IT IS YOUR RESPONSIBILITY TO NOTIFY THIS OFFICE.
‘ IF YOU CAN NOT BE CONTACTED, THIS COMPLAINT WILL BE DISMISSED. a

 

 

 

 

 

 

 

 

 

 

 

FULL NAME ¥
1 e/Mre-7ms, Johnson Dennis F °
Last First Middle Initial
2. ADDRESS:
1524 Plaza Avenue
1 Street Number Apt. No. Street Name
Kannapolis NC . 28081 Cabarrus
City State Zip Code County
3 TELEPHONE NUMBER(S) AND E-MAIL ADDRESS: .
HOME PHONE WORK PHONE OTHER / CELL PHONE
4704 , 918-7983 { ) (704 , 701-6213
Besttime tocall: _X am. X% p.m. | Contactyou atwork? Cl YES [INO Whose number Is this?
E-MAIL ADDRESS: My cell.

 

 

 

THIS COMPLAINT IS BEING MADE AGAINST: (RESPONDENT)

 

NOTE: THE PERSON OR BUSINESS NAMED BELOW WiLL RECEIVE A COPY OF THIS FORM.

 

4a NAME OF BUSINESS OR PERSON {ONLY ONE NAME PER FORM }: 5 Estimated f Number of
mployess:
500+

Sun Pet Ltd.

 

 

4b ADDRESS WHERE DISCRIMINATION OR RETALIATION OCCURRED:

 

 

 

 

 

 

 

 

 

 

3765 Zip industrial Bivd,
Straet Number Street Name
Atlanta GA 30354 (unknown)
City State : éip Code County
6 NAME ’AND TITLE OF HUMAN RESOURCE or MANAGEMENT OFFICIAL 7 TELEPHONE NUMBER
Terra Laws {404 ) 761-7260
8 ADDRESS OF HUMAN RE RESOURCE or MANAGEMENT OFFICIAL [iF DIFFERENT THAN THE ADDRESS IN # 4b, ABOVE]
Street Number Street Name
City State Zip Coda

 

9 TYPE OF BUSINESS/COMPANY (Example: Factory, Mill, Department Stora, Restaurant, Etc.)
Pet/Pet Supply Distributor

 

10 ‘IDENTIFY PRINCIPAL PRODUCT OR SERVICE aT YOUR WORK LOCATION (What Does The Employer Make Or 007):

 

Shipping of exotic pets and pet supplies

 

 

EDB ft Paga 1 of 2
Rev 10/28/02

Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 13 of 18

 
 

EMPLOYMENT DISCRIMINATION COMPLAINT FORM

NOTE: PLEASE FOLLOW INSTRUCTIONS ON THE BACK OF THE LETTER ACCOMPANYING THIS FORM. PROVIDE ONLY BRIEF
RESPONSES TO THE QUESTIONS BELOW, IF MORE INFORMATION iS REQUIRED, YOU WILL BE CONTACTED.

 

41a WHAT EMPLOYMENT ACTION WAS TAKEN AGAINST YOU BY YOUR EMPLOYER ? .
(EXAMPLES: ‘? WAS FIRED."; OR “1 WAS DEMOTED." OR “ATY PAY WAS REDUCED."; GR “MY SHIFT WAS CHANGED."

| was fired.

 

11b WHAT WAS TRE EXACT DATE OF THE DISCRIMINATION OR RETALIATORY EMPLOYMENT ACTION TAKEN AGAINST YOU 7
08, 27 ; 2017 THIS COMPLAINT FORM MUST BE RECEIVED BY THE DEPARTMENT OF

 

MONTH DAY YEAR LABOR NO LATER THAN 180 DAYS FROM THE DATE IN THIS BLOCK.

 

12 WHY 60 YOU THINK YOUR EMPLOYER TOOK THIS EMPLOYMENT ACTION AGAINST YOU?
T STATEMENT SUCH AS: “BECAUSE I ASKED ABOUT OR FILED A WORKERS’ COMPENSATION CLAIM."; OR arg USE

(
! COMPLAINED OR FILED A COMPLAINT ABOUT MY WAGES.": OR “BECAUSE | COMPLAINED OR FILED A COMPLAINT ABOUT A
SAFETY OR HEALTH ISSUE". , ETC’ . . ee

, 3 Because | was involved In an accident at work, suffered injuries,

and asked aboul/intended to participate in a worker's compensation claim. Additionally, | complained about a
safety issue, namely operation of a truck in excess of my disability-related work restrictions.

 

13 IF YOUR COMPLAINT INVOLVES AN INJURY OR ILLNESS, WAS IT A WORK-RELATED INJURY OR iLLNESS?

No

YES -IF “YES", WHAT DATE OID YOU BECOME ILL OR GET INJURED? _08 (27 _ 7 2017
Month Day Year

14 IF YOU WERE FIRED BY YOUR EMPLOYER, HAVE YOU STARTED ANOTHER JOB 7

(C1 NIA -1 WAS NOT FIRED,
DINO. HAVE NOT STARTED A NEW JOB,

 

 

 

 

 

 

 

 

 

 

 

 

     
 
 

 

 

() Yes - IF “VES”, ON WHAT DATE DID YOU BEGIN YOUR NEXT JOB? Lo
Manth Day Year
48 DE TION: “THE INFORMATION | HAVE PROVIDED iN THIS COMPLAINT IS TRUE
AND ACCURATE TO THE BEST OF MY KNOWLEDGE AND BELIEF.”
NAME (PRINT OR TYPE): Dennis F. Johnson,
1 see a
SIGNATURE & DATE (REQUIRED): fe ee OD" we At LSP IAAGS
Month Day Year
COMPLAINT FORMS RECEIVED WITHOUT A SIGNATURE AND DATE WILL NOT BE PROCESSED
46 MEDICAL RELEASE (for WORKERS' COMPENSATION related complaints ONLY):
“| AUTHORIZE THE RELEASE OF ANY MEDICAL RECORDS THAT THE NCDOL DEEMS NECESSARY
TO INVESTIGATE MY COMPLAINT, A COPY OF THIS RELEASE SHALL SERVE AS AN ORIGINAL.”
NAME (PRINT OR TYPE): Dennis F, Johnson 7. paTeorsirathH 08 ; 28  ; 1969
4 i Month Day Year
SIGNATURE & DATE (REQUIRED) 4
ear
MEDICAL RELEASE RECEIVED WITHOUT A SIGNATURE OR DATES MAY DELAY THE INVESTIGATION.
=DB 1 Page 2 of 2
Rav 10/28/02 /

Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 14 of 18

 

go meee ee

 
     
 

[PLAINTIFF'S }
| i EXHIBIT. -

os Kop fh bea

     

NCDOL

A.C, Department of Labear

CHERIE K. BERRY Harriet S. Hopkins
Commissioner of Labor Deputy Administrator
Employment Discrimination Bureau
9/17/2018
By Certified Mail
7017 3040 GO00 3542 2707

Dennis Johnson
1524 Plaza Ave.
Kannapolis, NC 28081

Re: Dennis Johnson v. Sun Pet, Ltd.
File No: 46004

Dear Dennis Johnson:

The Bureau has received your request that the Bureau issue you a right-to-sue letter regarding the above-
referenced complaint. You request meets the requirements set forth in the Retaliatory Employment Discrimination
Act (REDA), N.C. Gen. Stat, §95-242(c). /

THIS IS YOUR 90-DAY RIGHT-TO-SUE LETTER. Pursuant to N.C. Gen. Stat. §95-243, if you intend to pursue

a lawsuit, you must file a civil action in superior court within ninety (90) days of the date of this letter.
If you fail to file a civil action within this time, your right to sue the Respondent under the provisions of

REDA Is lost.

 

If you wish to seek legal advice regarding the requirements for filing a civil action, you may want to consult with an
attorney or the NC Lawyer Referral Service at the NC Bar Association at 1-800-662-7660 may be able to refer you

to an attorney.

With the issuance of this 90-Day Right-to-Sue letter, your complaint file is now closed and the Bureau will take no
further action on your case. If you have questions, feel free to contact me at the number below. A copy of this

letter has been sent to Respondent.

Sincerely,

y Crontey
iscrimination investigator
/Complainant RTS letter-requested

cc: Respondent

1101 Mail Service Center « Raleigh « NC « 27699-1101

Office: 919-707-7941 » Fax: 898-533-0886 « Jay. Cronley@laborncgoy
Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 15 of 18

 
 

. : “PLAINTIFE'S .
: EXHIBIT: a

EEOC Ferm 5 (1 4/09}

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(les) Charge
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act C FEPA 430-2018-01268
Statement and other Information before completing this form. EEOC
and EEOC
Stote ar facet Agency, any
Mame (indicate Mr, Ms, Mrs} Home Phone (incl AreaCode) Dare of tinh
Mr, Dennis F, Johnson (704) 918-7953 8/28/1969

 

 

 

StreetAddress thy, Sate and 2? Coda

1524 Plaza Avenue Kannapolis, NC 28081

Named fs the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That ! Belleve Discriminated Against
Me or Others. (/fmore than two are named, list under PARTICULARS below.}

 

 

 

 

 

 

 

 

 

sume . No, Employees, Members Phone No. (nd. AreaCode}
Sun Pet Ltd. 500+ (404) 761-7260
Sheet Address ~ ' 4 tly, State and Z1P Coda
3765 Zip Industrial Blvd. Atlanta, GA 30354
Name : No. Employees, Members Phone No, ind, Area Code)
Streat Address City, State and ZIP Code
OSCRIMINATION BASED ON {Check appropriate boxfesi) ° DATE(S} CISCRIMINATION TOOK PLACE

RACE COLOR SEX ‘ RELIGION NATIONAL ORIGIN » Earilest Latest

C) O) (J 0 oO 08/26/2017 08/27/2017
RETALIATION " (2) ace DISABILEFY - ["] GENETIC INFORMATION
[7] OTHER (Spectyy [] CONTINUING ACTION

 

 

THE PARTICULARS ARE {if additional paper tt needed, ottoct extra sheer
L. | was employed with the above company as a truck driver during August 2017, I suffer from one or more disability conditions, namely

Stage 4 decompensated cirrhosis and Stage 3 hepatic encephalopathy, that cause and stilt substantially mit one or more major life
activities, such as thinking and comprehension, and the normal functioning of my liver.

li, My employer was fully aware of my disablity conditions, knew that | was under doctor's orders to work under certain disability-related
restrictlons; one such restriction was that | was not to operate vehicles at night, and the employer's trainer advised that | be restricted
fram driving larger-sized trucks, which | belleved was a reasonable accommodation. At all times | was qualified to perform the essential

functions of my jab, and was performing up to the reasonable expectations of my employer.

IH. On or about August 26, 2017, my employer asked me to operate a large truck driving to Virginia from Kannapolis, i reminded my
employer that the operation of this vehicle was In excess of my disabllity-related restrictions, Including my restriction against driving at
night, Additionally, i had a prior accident and had not yet been released by my doctor to full duty, [ had no choice but to comply, but |
made it clear that I did not believe | could drive the truck due to my medical conditions. On August 27, 2017, while operating the truck in
Varice County, North Carolina, ! was involved in an accident with the truck. | was severely Injured in the accident, and immediately

reported the accident and my injuries to my employer.

lv. On August 27, 2017, immediately after reporting my accident and injuries, | was notifted that | was being terminated effective
immediately. | was left stranded fn Vance County, North Carolina, and was forced to find my own way home and obtain medical care with

no assistance from my employer.

V. Right after | left Kannapolis to go to Virginia, my supervisor told another employee that “{l] wouldn't make it to Virginia", and claimed
that | would probably wreck my truck before | got there.

 

 
 
  

Iwant this charge filed with both the EEOC and the State or tacal Agency, Ifany. Iwill advise the
agencies if | change my address or phone number and twill cooperate fully with them in the
i in y
processing of my charge in accordance with thelr procedures. ._| Tswear or affirm that] have read the above charge an Ie) Pitts true rote Ss
tt bell
( declare under penalty of perjury that the above Is true ang/correct, knowledge. fnformation and belie.
SIGNATURE OF COMPLAINANT

 

 

 
 

 
 

. Charo
a-7 G- AO. 4X SUBSCRIBED AND SWORN TO BEFORE ME THISDATE g ry FEOC Og
fatonth, day, year} Tong, 8
Date

 

 

”
4
L

 

 

 

Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 16 of 18

 
 

 

BEOC Form 5 {11/09}
Charge Presented To: Agencyties) Charge No(s):
CHARGE OF DISCRIMINATION o
This form ts affected by the Privacy Act of 1974. See enclosed Privacy Act FEPA . :
Statement and other information before completing thls form. (J eeoc ‘ 430-2018-01268

 

and E60C

 

THE PARTICULARS ARE Ae atoddifonalpoparh needed ottach extra sheet{ili:

 

State orfocal Agency, Weny

Vi.i befleve that | have been treated differently than similarly-situated non-disabled employees. | belfeve | have been discriminated
agalnst based on my disability in violation of the Americans with Disabilitles Act of 1990, as amended, and In retaliation for engaging one
of more protected activities under that Act, namely the request for a reasonable accommodations.

 

 

Iwantthis charge filed with both the EEOC and the State or local Agency, any. (will advise the
agencles if | change my address or phon@ number ard I will cooperate Fully with them in the

processing of my charge In accordance with thelr procedures.

NOTARY = When necessary for State or Local Agency Requirements

 

| swear of affizm that | have read the above charge and thatit is true tothe best of my

 

ideclare under penalty of perjury that the above és true and correct.

Date Charging Pany Signature

 

knowledge, Informatian and belief,
SIGNATURE OF COMPLAINANT

. F- / ie £2) Ye SUBSCRIBED ANDO SWORN TO BEFORE ME THIS DATE
(month, day, yee) .

 

 

 

Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 17 of 18

 
 

“Sea

x

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

‘EEOC Form 164-B (11/16)
NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
From: Charlotte District Office

,

¥

 

  

 

To: Dennis F. Johnson
1524 Plaza Avenue 129 W. Trade Street
Kannapolis, NC 28084 Suite 400
Charlotte, NC 28202

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL. (29 CFR §1801.7(a)) .

EEOC Representative
Philippe G. Felsenhardt,
430-2018-01268 investigator

EEOC Charge No. Telephone Na.

{704) 954-6452

(Sés afso the additional information enclosed with this form.)
Novice To THE PERSON AGGRIEVED:

Titie Vii of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic information Nondiserimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA basad on the above-numbered charge. it has

been issued at your request. Your lawsuit under Titie Vil, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under

state law may be different.)

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it Is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

Ue Of

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to

your case:

The EEOC Is closing your case, Therefore, your tawsuit under the ADEA must be filed In federaf or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the abova-numbered charge will be fost.

[] The EEOC is continuing its handiing of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for

any violations that occurred more than 2 years (3 years} before you file suit may not be collectible, -

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behaif of the Commission

SLA tem A hyates Pe 10-23-14
t (Date Mailed)

Enciosures(s) Thomas M. Colciough,
Acting Director

 

Clark D. Tew, Esq.

ce; _ George Yuhas
General Counsel Pope NMcMilian, P.A.
SUN PET LTD. 113 N Center St
1340 Treat Bivd Ste. 200

Wainut Creek, CA 94597 Statesville, NC 28677

Case 1:19-cv-00086-WO-LPA Document 1-1 Filed 01/16/19 Pane 18 of 18

 
